Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to application No. 16/950,138 filed on January 21, 2022.

Reasons for Indicating Allowable Subject Matter
3.	Claims 1, 4-15 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious a method of fabricating an integrated circuit (IC), the method comprising:
….
the conductive layer reduces an energy level of X-rays passing therethrough during the second deposition process; in combination with the rest of claim limitations as claimed and defined by the applicant.
Claim 8 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious a method of fabricating an integrated circuit (IC), the method comprising:
….
the dual-deposition process tunes a first stress of the conductive layer and a second stress of at least one second layer among the plurality of layers independently from the first stress; in combination with the rest of claim limitations as claimed and defined by the applicant.
5.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a method of fabricating an integrated circuit (IC) in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1 and 8 are allowable. Since the independent claims 1 and 8 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 4-7 of the independent claim 1, and the dependent claims 9-15 of the independent claim 8 are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 1 and 8 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claims 1 and 8 are deemed patentable over the prior art.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
8.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819